Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 05/23/2022 has been entered.
Claims 1-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest “The steps performed by a first network access point (NAP) such as sending the HTTP request to a second NAP, wherein the HTTP request comprises a content identifier (CID); receiving an HTTP response from the second NAP, wherein the HTTP response comprises a reverse CID (rCID); and sending a multicast response comprising the HTTP response to the multicast address, wherein the multicast response includes a group identification (ID) field in an IP header, wherein the group ID field indicates that a specific client is to extract the HTTP response, wherein the group ID field in the IP header comprises a number of bits, wherein a bit position of the number of bits indicates a group membership of the specific client” in light of other features described in independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. W/
Ayele Woldemariam
Examiner
Art Unit 2447
6/3/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447